AMENDED AND RESTATED

GUARANTEE OF PAYMENT

CONTINUING

 

THIS AMENDED AND RESTATED GUARANTEE OF PAYMENT (this “Guarantee”) is executed as
of March 29, 2018 by HLBE PIPELINE COMPANY, LLC., a Minnesota limited liability
company (hereinafter referred to as the “Guarantor”) in favor of COBANK, ACB, in
its capacity as Administrative Agent on behalf of COMPEER FINANCIAL, FLCA,
COMPEER FINANCIAL, PCA and COBANK, ACB (hereinafter referred to as
“CoBank”).  This Guarantee amends, restates, consolidates, and supersedes that
certain Continuing Guarantee executed by HLBE Pipeline Company, LLC and dated
July 29, 2014.

 

RECITALS

 

HERON LAKE BIOENERGY, LLC (the “Borrower”) has obtained or may desire at some
point in time and/or from time to time to obtain loans, advances and other
financial accommodations from CoBank.  Owing to the Borrower’s financial
condition and/or other factors, CoBank is not willing to extend or continue to
extend credit to the Borrower without the guarantee of the Guarantor.  Because
the Guarantor will derive substantial direct or indirect benefits from the
extensions of credit to Borrower by CoBank, the Guarantor is willing to furnish
that guarantee.

 

NOW, THEREFORE, in order to induce CoBank to extend credit to the Borrower and
for good and valuable other consideration, the receipt and sufficiency of which
are hereby acknowledged, the Guarantor agrees as follows:

 

SECTION 1.  Guarantee.  The Guarantor hereby unconditionally, absolutely and
irrevocably guarantees to CoBank, or order, on demand, the punctual payment when
due, whether at stated maturity, by acceleration or otherwise, of all
indebtedness, obligations and liabilities of the Borrower to CoBank, whether now
existing or hereafter incurred, whether voluntary or involuntary, whether due or
not due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, and whether the Borrower may be liable individually or jointly
with others, including, but not limited to, indebtedness, obligations and
liabilities under or arising out of or in connection with any loans, advances,
acceptances, letters of credit, indemnities, foreign exchange contracts or any
other kind of contract or agreement under which the Borrower may be indebted to
CoBank in any manner, whether for principal, interest, fees, surcharges,
reimbursement obligations, expenses, stock subscription charges, obligations
under Interest Rate Agreements (as defined below) or otherwise.  For ease of
reference:  (i) all such indebtedness, obligations and liabilities shall
hereinafter be collectively referred to as the “Guaranteed Obligations”; and
(ii) all instruments, documents and agreements evidencing or relating to the
Guaranteed Obligations (including all loan agreements, promissory notes,
reimbursement agreements, security agreements, mortgages and deeds of trust)
shall hereinafter collectively be referred to as the “Loan Documents”; and (iii)
the term “Interest Rate Agreements” means any interest rate swap, hedge, cap,
collar or similar agreement, including any master agreement published by the
International Swap and Derivatives Association, Inc., between the Borrower and
CoBank, designed to protect the Borrower from fluctuations in interest
rates.  Guarantor and, by its acceptance of this Guarantee, CoBank, each hereby
confirms that it is its intention that this Guarantee and the

P a g e 1

--------------------------------------------------------------------------------

 



Guaranteed Obligations of Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of the United States Bankruptcy Code, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law to the extent applicable to this Guarantee and the Guaranteed
Obligations.  To effectuate the foregoing intention, Guarantor and, by its
acceptance of this Guarantee, CoBank, hereby irrevocably agree that the
Guaranteed Obligations at any time shall be limited to the maximum amount as
will result in the Guaranteed Obligations not constituting a fraudulent transfer
or conveyance.

 

SECTION 2.  Guaranty of Payment; Waiver of Defenses, Etc.  This Guarantee is a
guarantee of payment and not of collection.  The Guarantor acknowledges and
agrees that this Guarantee is an absolute and independent obligation of the
Guarantor and therefore waives any right to require that any action be brought
against the Borrower, another guarantor or any other person or entity which is
liable for all or any part of the Guaranteed Obligations, or to require that
Secured Party seek to enforce or resort to any remedies with respect to any
security interest, lien, encumbrance, right to setoff or similar right granted
to Secured Party on account of the Guaranteed Obligations.  If Guarantor
consists of multiple individuals and/or entities, their liability hereunder
shall be joint and several, and the compromise of any claim with, or the release
of, any one such individual or entity shall not constitute a compromise with, or
a release of, any other such individual or entities.  The Guarantor’s
obligations hereunder shall be payable on demand and shall be absolute and
unconditional irrespective of (and the Guarantor hereby expressly waives any
defense or claim of discharge based on):  (i) the alteration or modification
from time to time (whether material or otherwise) of the Guaranteed Obligations,
including the date, time, and place of payment, an increase or decrease in the
rate or rates of interest accruing on the Guaranteed Obligations, the period
during which the Guaranteed Obligations may be made, the amount of the
Guaranteed Obligations or otherwise; (ii) the waiver by CoBank of the Borrower’s
compliance with any of the terms and conditions of the Loan Documents; (iii) the
forbearance by CoBank from exercising any right or remedy it may have under the
Loan Documents or under law; (iv) any inability, failure, neglect or omission to
obtain, perfect, maintain, enforce, or realize upon any collateral for the
Guaranteed Obligations, or to pursue or obtain any deficiency judgment against
the Borrower following any foreclosure of any security interest, mortgage or
deed of trust; (v) the loss or impairment of any collateral, the subordination
or release of CoBank’s lien thereon, or the sale, pledge, surrender, exchange or
substitution of any collateral; (vi) any act or omission (except acts or
omissions in bad faith) of Secured Party that increases the scope of the
Guarantor’s risk under this Guarantee, including negligent administration by
secured Party of the Guaranteed Obligations:  (vii) CoBank releasing, waiving,
discharging, or modifying the obligations of one or more other guarantors
(whether a party hereto or to a separate agreement with CoBank); (viii) the
acceptance by CoBank of any partial payment on the Guaranteed Obligations or any
collateral therefor, or CoBank settling, subordinating, compromising,
discharging, or releasing the Guaranteed Obligations or any collateral therefor;
(ix) the enforceability of the Loan Documents; (x) any defenses or counterclaims
assertable by the Borrower, including any defense or counterclaim based on
failure of consideration, breach of warranty, fraud, statute of frauds,
bankruptcy, statute of limitations, lender liability, accord and satisfaction
and usury; (xi) any setoff, counterclaim, recoupment or similar right assertable
by the Borrower, the Guarantor, or other guarantor (whether a party hereto or to
a separate guarantee); (xii) if applicable, the incapacity, death or disability
of the Guarantor; or (xiii) any other circumstance which constitutes

P a g e 2

--------------------------------------------------------------------------------

 



a legal or equitable discharge of a guarantor or surety.  This Guarantee shall
continue in full force and effect until ninety (90) days after written notice of
termination shall have been received by CoBank.  Notwithstanding the foregoing,
such notice of termination shall not be effective as to:  (1) any Guaranteed
Obligations existing prior to the effective date of termination; (2) any
Guaranteed Obligations arising thereafter pursuant to any commitment to extend
credit entered into prior to the effective date of such notice (regardless of
whether CoBank has or from time to time acquires a right to suspend or terminate
such commitment owing to the occurrence of a default or otherwise); (3) any
extensions, renewals, or refinancings of any Guaranteed Obligations referred to
in (1) or (2) above made before or after the effective date of termination; and
(4) interest, fees, expenses, and other Guaranteed Obligations relating to any
of the foregoing.  In addition, no such notice of termination shall in any
manner impair or alter CoBank’s rights or obligations hereunder with respect to
such Guaranteed Obligations or affect or impair the obligations of any other
guarantor (whether a party hereto or to a separate guarantee).

 

SECTION 3.  Subordination and Subrogation.  The Guarantor hereby agrees that all
indebtedness and other obligations of the Borrower (now existing or hereafter
incurred) to the Guarantor are and shall be subordinated in right of payment to
the prior payment in full by the Borrower of its obligations to CoBank under the
Loan Documents.  During the existence of a default under the Loan Documents, no
payments by the Borrower shall be accepted by the Guarantor with respect to such
subordinated obligations and, if any such payments are inadvertently received,
the same shall be held in trust and promptly turned over to CoBank.  The
Guarantor hereby waives all claims, rights or remedies that it may have at law
or in equity (including, without limitation, any law subrogating the Guarantor
to the rights of CoBank) to seek contribution, indemnification, or any other
form of reimbursement from the Borrower, any other guarantor, or any other
person or entity now or hereafter primarily or secondarily liable for any
obligations of the Guarantor to CoBank, for any disbursement made by the
Guarantor under or in connection with this Guarantee or otherwise.  The
Guarantor hereby stipulates and agrees that any such disbursement made by the
Guarantor shall be a contribution to the equity capital of the Borrower.

 

SECTION 4.  Recovery of Payment.  If any payment received by CoBank and applied
to the Guaranteed Obligations is subsequently set aside, recovered, rescinded,
or required to be returned for any reason (including, without limitation, the
bankruptcy, insolvency or reorganization of the Guarantor), whether by court
order, administrative order, or settlement, the Guaranteed Obligations to which
such payment was applied shall for the purposes of this Guarantee and all
instruments or documents executed in connection herewith or securing the
Guarantor’s obligations hereunder, be deemed to have continued in existence, and
this Guarantee shall be enforceable as to such Guaranteed Obligations as fully
as if such applications had never been made, notwithstanding any termination of
this Guarantee or the cancellation of any note or other agreement evidencing the
Guaranteed Obligations.

 

SECTION 5.  Information Regarding Borrower; Waiver of Notices, Etc.  The
Guarantor assumes responsibility for keeping fully informed of the financial
condition of the Borrower, its liability hereunder and all other circumstances
affecting the Borrower’s ability to pay and perform the Guaranteed
Obligations.  The Guarantor agrees that CoBank shall have no duty to report to
or notify the Guarantor of:  (i) any information which CoBank shall receive
about

P a g e 3

--------------------------------------------------------------------------------

 



the financial condition of the Borrower (including adverse matters); (ii) the
Borrower’s performance under the Loan Documents (including nonpayment or the
occurrence of any other default); (iii) any circumstances bearing on the
Borrower’s ability to perform the Guaranteed Obligations; (iv) any increases or
decreases in the amount of the Guaranteed Obligations, any renewals, extensions
or refinancing(s) of any Guaranteed Obligation, or any changes in the terms
and/or structure of the Guaranteed Obligations, including any interest rate
adjustments; (v) any actions taken by CoBank or the Borrower under any Loan
Document; (vi) any matters relating to another guarantor; (vii) any matter set
forth in Section 2 hereof; or (viii) any other matter relating to the Guaranteed
Obligations; and the Guarantor hereby expressly and unconditionally waives any
defense or claim of discharge based on the failure of CoBank to report to or
notify the Guarantor of any such information.  In addition, the Guarantor hereby
acknowledges that it has entered into this Guarantee based upon its own
independent knowledge of or investigation into the affairs of the Borrower and
any other guarantor (whether a party hereto or to a separate guarantee) and has
not relied in any respect on CoBank or any officers, employees, or agents
thereof.  In addition, although the Borrower is a legal entity, Guarantor agrees
that it is not necessary for CoBank to inquire into the powers of the Borrower,
or the officers, directors, or agents acting or purporting to act on its behalf,
and any Guaranteed Obligations made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.

 

SECTION 6.  Representations and Warranties.  The Guarantor hereby represents and
warrants as follows:

 

(A)Binding Agreement.  This Guarantee and each instrument and document executed
in connection herewith is, or when executed and delivered will be, the legal,
valid, and binding obligation of the Guarantor, enforceable in accordance with
its terms, subject only to limitations on enforceability imposed by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar Laws affecting
creditors’ rights generally.

 

(B)Litigation.  There are no pending legal, arbitration, or governmental actions
or proceedings to which the Guarantor is a party or to which any of its property
is subject which, if adversely determined, could have a material adverse effect
on the condition, financial or otherwise, operations, properties, or business of
the Guarantor, or on the ability of the Guarantor to perform its obligations
hereunder or under any instrument or document executed in connection herewith,
and to the best of the Guarantor’s knowledge, no such actions or proceedings are
threatened or contemplated.

 

(C)Conflicting Agreements.  Neither this Guarantee nor any instrument or
document executed in connection herewith conflicts with, or constitutes (with or
without the giving of notice and/or the passage of time and/or the occurrence of
any other condition) a default under, any other agreement to which Guarantor is
a party or by which it or any of its property may be bound or affected, and does
not conflict with any provision of its bylaws, articles of incorporation or
other organizational documents.

(D)Consents and Approvals.  No consent, permission, authorization, order or
license of any governmental authority or of any party to any agreement to which
the Guarantor is a party or by which it or any of its property may be bound or
affected, is necessary in connection with the Guarantor’s execution, delivery,
performance or enforcement of this Guarantee or any

P a g e 4

--------------------------------------------------------------------------------

 



instrument or document executed in connection herewith, except as have been
obtained and are in full force and effect.

 

(E)Financial Statements; No Material Adverse Change; Etc.  All financial
statements concerning the Guarantor and its subsidiaries (the “Financial
Statements”), if any, submitted to CoBank by the Guarantor are complete and
correct and fairly present the financial condition of the Guarantor and the
results of the Guarantor’s operations for the periods covered thereby, and were
prepared in accordance with United States generally accepted accounting
principles consistently applied (the “Accounting Standards”).  Since the date of
the Guarantor’s submission of the Financial Statements to CoBank, there has been
no material adverse change in the condition, financial or otherwise, business,
or operations of the Guarantor.  There are no liabilities of the Guarantor,
fixed or contingent, which are material but which are not reflected in the
Financial Statements.  Each submission of financial information or documents
relating to the Guarantor will constitute a representation and warranty by the
Guarantor that such information and documents are true and accurate in all
material respects and do not fail to state a material fact necessary in order to
make the statements contained therein, in light of the circumstances under which
they were made, not misleading.

 

(F)Compliance with Laws.  The Guarantor is in compliance with all applicable
laws, rules, regulations, ordinances, codes, orders or the like, including,
without limitation, all laws relating to environmental protection (collectively,
“Laws”).

 

(G)Compliance with Guarantee.  As of the date hereof, the Guarantor is operating
its business in compliance with all of the covenants set forth in this
Guarantee.

 

SECTION 7.  Covenants.  While this Guarantee is in effect, the Guarantor agrees
to comply with all covenants set forth in all loan and other credit agreements
between the Guarantor and CoBank and/or between the Borrower and CoBank (to the
extent such covenants apply to the Guarantor), whether now existing or hereafter
entered into, and all amendments, supplements, restatements and replacements to
or of any such agreements, which covenants are hereby, and shall hereafter
continuously be, incorporated by reference.  In the event such other agreements
cease to be in effect, then such covenants shall continue as provisions hereof
and, at CoBank’s option, this Guarantee shall be amended to specifically add
those covenants to this agreement.

 

SECTION 8.  Expenses.  In the event CoBank employs counsel to protect or enforce
its rights hereunder against the Guarantor, all attorneys’ fees arising from
such services and all expenses, costs, and charges in any way or respect arising
in connection therewith or relating thereto shall be paid by the Guarantor.

 

SECTION 9.  Notices.  All notices hereunder will be in writing and will be
deemed to have been duly given when addressed to the party intended to receive
the same at the address of such party set forth below (or such other address
either party may specify by like notice), (i) upon delivery if personally
delivered to a party at such address, (ii) three days after the same is
deposited in the United States mail as first class, certified mail, return
receipt requested, postage paid, (iii) one business day after the same has been
deposited with Federal Express or another nationally

P a g e 5

--------------------------------------------------------------------------------

 



recognized overnight courier service if designated for next-day delivery, and
(iv) upon delivery if sent by facsimile or electronic mail with confirmation of
delivery of the same:

 

If to CoBank, as follows:If to the Guarantor, as follows:

 

For general correspondence purposes:HLBE Pipeline Company, LLC

P.O. Box 511091246 390th Avenue

Denver, Colorado  80217-5110Heron Lake, Minnesota 56137

 

For direct delivery purposes, when desired:Attention:  President or General
Manager

6340 S. Fiddlers Green Cir.Fax No.:  (507) 793-0078

Greenwood Village, Colorado  80111-1914

 

Attention:  Credit Information Services

Fax No.:  (303) 224-6101

 

SECTION 10.  Amendments, Etc.  This writing is intended by the parties as a
final expression of their agreement and is also intended as a complete and
exclusive statement of the terms of that agreement.  No course of dealing,
course of performance, or trade usage, and no parol evidence of any nature,
shall be used to supplement or modify its terms.  No amendment or waiver of any
provision of this Guarantee nor consent to any departure by the Guarantor
herefrom shall be effective unless the same shall be in writing and signed by
CoBank, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

SECTION 11.  No Waiver; Remedies.  No failure on the part of CoBank to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.

 

SECTION 12.  Choice of Law; Submission to Jurisdiction; Waiver of Venue, Service
of Process; Waiver of Jury Trial.

 

(A)Applicable Law.  Without giving effect to the principles of conflict of law
and except to the extent governed by federal law, the laws of the State of
Colorado, without reference to choice of law doctrine, will govern this
Guarantee, and all disputes and matters between the parties to this Guarantee.

 

(B)Submission to Jurisdiction; Service of Process.  The Guarantor hereby
irrevocably consents to the nonexclusive jurisdiction of any state or federal
court in Denver, Colorado, and consents that CoBank may affect any service of
process in the manner and at the Guarantor’s address set forth herein for
providing notice or demand; provided that nothing contained in this Guarantee
will prevent CoBank from bringing any action, enforcing any award or judgment or
exercising any rights against the Guarantor individually, against any collateral
or against any property of the Guarantor within any other county, state or other
foreign or domestic jurisdiction.

 



P a g e 6

--------------------------------------------------------------------------------

 



(C)Waiver of Venue.  The Guarantor acknowledges and agrees that the venue
provided above is the most convenient form for the Guarantor and CoBank.  The
Guarantor waives any objection to venue and any objection based on a more
convenient forum in any action instituted under this Guarantee.

 

(D)Waiver of Jury Trial.  The Guarantor hereby irrevocably waives any right it
may have to a trial by jury in connection with any action direct or indirectly
arising out of or relating to this Guarantee, and certifies that no
representative, administrative agent or attorney of CoBank has represented,
expressly or otherwise, that CoBank would not, in the event of litigation, seek
to enforce the foregoing waiver.

 

SECTION 13.  Notice of Acceptance.  The Guarantor hereby waives notice of
acceptance hereof.

 

SECTION 14.  Security.  This Guarantee is secured by any and all security
agreements, pledges, assignments, mortgages, deeds of trust, or other security
documents executed by Guarantor in favor of CoBank, including any replacements,
modifications or amendments thereto.  In addition, at CoBank’s request, the
Guarantor agrees to grant to CoBank, by means of such instruments and documents
as CoBank shall require, a first lien on such of the Guarantor’s other assets,
whether now existing or hereafter acquired, as CoBank may from time to time
require.

 

SECTION 15.  Eligible Contract Participant.  Notwithstanding anything in this
Guarantee to the contrary, if, and to the extent the guarantee by the Guarantor
of the Borrower’s obligations under Interest Rate Agreements is or becomes
illegal under the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from
time to time, and any successor statute (the “Commodity Exchange Act”), or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of the
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act, amounts received from the
Guarantor or its assets shall not be applied to such Interest Rate Agreement
obligations, and such obligations shall not constitute Guaranteed Obligations
for purposes of this Guarantee.  If an obligation arises under an Interest Rate
Agreement governing more than one transaction, this exclusion shall apply only
to the portion of such obligation that is attributable to transactions for which
this Guarantee is or becomes illegal.

 

IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be executed as of
the date shown above by its duly authorized officers.

 

HLBE PIPELINE COMPANY, LLC

 

 

By:    /s/ Stacie Schuler

 

Name:  Stacie Schuler

 

Title:  CFO

3-22-18

P a g e 7

--------------------------------------------------------------------------------